Citation Nr: 1221104	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-29 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis. 

2.  Entitlement to service connection for a gastric disorder, originally claimed as an ulcer disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1976 to January 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  In that rating decision, the RO denied the Veteran's claims for entitlement to service connection for chronic sinusitis and ulcer disorder.  

In March 2011, the Veteran testified before the undersigned during a hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The Board remanded the matters on appeal in May 2011 to the RO (via the Appeals Management Center (AMC)) for additional development.  Specifically, the Board instructed the RO/AMC to seek the Veteran's assistance and obtain any outstanding records of pertinent treatment and to provide him with a VA examination.  Since there has been substantial compliance with requested development, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board finds that the Court of Appeals for Veterans Claim's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) is applicable, and determines that the Veteran's other various diagnosed gastric disorders, including hiatal hernia, should be included on appeal.   As such, the Board re-characterized the issue on appeal to gastric disorder.  This issue of entitlement to service connection for a gastric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a chronic sinus disorder during the Veteran's period of service. 

2.  The preponderance of the competent and persuasive evidence is against a finding that the Veteran's chronic sinusitis is otherwise related to his period of service, to include an inservice episode of pneumonia.


CONCLUSION OF LAW

 The criteria for entitlement to service connection for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent two letters to the Veteran in March 2007 that fully addressed all notice elements concerning his service connection claims.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service.  In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  

Additionally, pursuant to the Board's May 2011 remand directives, the Veteran was afforded with a VA examination in August 2011.  In the examination report, the examiner noted a review of the claims folder, including the Veteran's service treatment records, and recorded the Veteran's reported medical history and current medical complaints.  Based on those findings, the VA examiner provided a medical opinion on the nature and etiology of the Veteran's claimed sinus disorder.  The Board finds no reason to doubt the adequacy of the examination report for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Since the Veteran has not identified any further pertinent records of treatment, the Board must come to a determination solely on the basis of information included in the record. See 38 C.F.R. § 3.655.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran asserts that his currently diagnosed chronic sinusitis is related to his period of service, to include an inservice episode of pneumonia.  He reports that he has experienced symptoms of congestion, runny nose, and coughing since he was treated for pneumonia in 1978.  He notes that similar symptoms have since been associated with the current diagnosis of chronic sinusitis.  

A review of the Veteran's service treatment records show he was hospitalized in March 1978 due to an upper respiratory condition, thought to be possible pneumonia.  The records show that he presented for treatment after having a fever and persistent cough for more than two days.  The findings revealed on a chest x-ray were considered essentially normal.  The Veteran was hospitalized for four days to treat his symptoms and then he was discharged to light duty.  

None of the subsequent service treatment records shows any complaints, treatment, or diagnosis, for a chronic respiratory disorder.  The report of a December 1979 examination prior to separation shows that the Veteran's ears, nose, throat, sinuses, and lungs were evaluated as normal.  There was no indication of any respiratory or sinus-related problems at that time.  An associated report of medical history was not available. 

The first post-service medical evidence of sinus problems is shown in 1989, which comes nine years after the Veteran's separation from service.  Private treatment records show that the Veteran was treated for a sinus problem in 1989.  An April 1990 private paranasal sinus x-ray report shows findings consistent with chronic sinusitis.  Subsequent private treatment records show treatment for chronic sinusitis and VA treatment records show treatment for allergic rhinitis.  

Pursuant to the Board's May 2011 remand directives, the Veteran was afforded a VA examination in August 2011 to determine the etiology of his claim sinus disorder.  In the examination report, the VA examiner noted that he had reviewed the claims folder, including the service treatment records and medical evidence.   The examiner noted that the Veteran reported that the onset of his current symptomatology was in 1981, and that his symptoms had become progressively worse since then.  Based on a review of the claims folder and the findings from clinical examination, the VA examiner opined that it was less likely than not that the Veteran's current sinus disorders, chronic sinusitis and allergic rhinitis, were related to his period of service, to include his inservice episode of pneumonia.  In support of his medical conclusion, the VA examiner noted that pneumonia is a respiratory infection of the lungs and can occur independently of sinus disease.  Although in certain cases pneumonia can produce complications with residual lung damage in complicated cases, the VA examiner found that in the Veteran's case, his inservice episode of pneumonia was an uncomplicated case without residual damage.  The VA examiner opined that there is no evidence of any long-term complications or disabilities as result of the Veteran's inservice episode of pneumonia.  The VA examiner also supported his medical conclusion by citing to online medical literature. 

After a review of the evidence of record, the Board finds that there is no evidence of a chronic sinus disorder during the Veteran's period of service, or at the time of his separation from service, and the preponderance of the medical evidence is against a finding that it is otherwise related to his period of service.  

The Board first observes that there is no medical evidence showing that the Veteran had a chronic sinus disorder during his period of service.  None of his service treatment records shows any complaints, treatment or diagnosis of sinus problems.  Although the Veteran suffered from an episode of possible pneumonia in March 1978, there is no indication of any lasting respiratory complications, as observed by the August 2011 VA examiner.  In addition, his physical examination at the time of his separation did not show any indication of respiratory or sinus-related problems. 

The record lacks any evidence of sinus problems until 1989, which comes a decade after the Veteran's separation from service.  The Veteran has not reported that he sought medical treatment for sinus problems in the ten years following his discharge up to the first time he sought medical assistance for sinus problems in 1989.  Essentially, the medical evidence of record fails to show that the Veteran was treated for any chronic sinus problems during his period of service, and it fails to show he received any treatment for chronic sinus problems until ten years after his separation from service.  Therefore, the Board does not find that any current diagnosed sinus disorders manifested during the Veteran's periods of service.  See 38 C.F.R. § 3.303.

With regard to the decade-long evidentiary gap in this case between active service and the earliest manifestations of the sinus disorders, the Board finds this gap in time is significant, and weighs against the existence of a link between current chronic sinusitis and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

Moreover, there is no medical evidence of record that links the Veteran's current chronic sinusitis to his period of service, to include the 1978 episode of pneumonia. The VA examiner opined against a medical nexus between the Veteran's current sinus disorders and his period of service, to include his inservice episode of pneumonia.  The Board finds it pertinent that there is no contrary medical nexus opinion of record.  See 38 C.F.R. § 3.303.

The Board has considered the Veteran's assertions that his current sinus problems had an onset during his period of service and that he has experienced similar sinus-related problems since his period of service.  It is noted that in certain circumstances lay evidence may establish continuity of symptomatology related to a chronic disease; however, for service connection to be established by continuity of symptomatology there must be medical evidence that relates the current condition to that symptomatology.  Savage, supra, 495-497.  Here, the Board finds that the Veteran is competent and credible to attest to the fact that he has experienced symptoms of congestion, runny nose, and coughing since service.  He can also attest that these symptoms are similar to symptoms that have been attributed by a medical professional to his chronic sinusitis.   However, there is no medical evidence that relates his current chronic sinus disorder to the reported symptomatology during service.  See Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In this regard, the Veteran does not have any medical training and expertise, and he is simply not qualified to render a medical opinion on etiology of a currently diagnosed disorder.  In contrast, a qualified medical professional has found that the Veteran's current sinus disorder is not related to any aspect of his period of service. See August 2011 VA examination report.  The VA examiner considered the Veteran's reports of continuity of symptomatology; however, the VA examiner still concluded against a medical nexus.  The VA examiner supported his medical conclusion by noting that there was no evidence of any respiratory complications arising from the 1978 episode of pneumonia, and there was a long-term lapse between the Veteran's separation from service and his first medical diagnosis. 

The Veteran's assertions as to the diagnosis of his symptoms in service, and the etiology of his condition today are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible.  The Veteran's lay assertions of medical etiology do not constitute competent medical evidence.  See Jandreau, 492 F.3d at 1377.  Rather, the Board finds medical conclusion by the August 2011 VA examiner is highly probative, and it heavily weighs against the Veteran's claims. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current sinus disorder that is related to his period of service, to include the 1978 episode of pneumonia.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a sinus disorder is denied. 


REMAND

As discussed in the Introduction section, the Board has determined that the Veteran's other various diagnosed gastric disorders should be included on appeal.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  In February 2011, when the Board remanded the Veteran's claim to the RO (via the Appeals Management Center (AMC)) for additional development, it instructed that the Veteran should be provided with a VA examination.  

The Veteran was provided with a VA examination in August 2011, and the examination report reflects current diagnoses of gastric ulcer, helicobacter pylori, and hiatal hernia with associated reflux disease.  While the VA examiner ruled out a medical nexus between the Veteran's gastric ulcer and his period of service, it remains unclear whether the Veteran has another gastric disorder that was incurred in or aggravated by his period of service.  The August 2011 VA examiner suggested that a May 1978 impression "possible ulcer" was incorrect as no labarotory study was conducted to confirm that diagnosis and there was no indication of continuous treatment thereafter.  The August 2011 VA examiner felt that the Veteran could have suffered from hiatal hernia in 1978.  The VA examiner noted that the May 1978 service treatment record showed that the Veteran was treated with medication that could also be used to treat symptoms of hiatal hernia.  Although the VA examiner noted that hiatal hernia is usually a congenital disease, he failed to provide a medical opinion on whether there was any superimposed problems, or whether any hiatal hernia was aggravated beyond the normal progression of the disease during or due to the Veteran's military service. 

Generally, a congenital disease or defect cannot be service connected (see 38 C.F.R. §§ 3.303(c), 4.9), but the VA General Counsel has created exceptions to this rule.  
A congenital disease may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  

Here, if the Veteran's condition is indeed a congenital disease, medical findings must be made as to whether it was aggravated by his period of active service beyond its natural progression.  

On remand, the RO/AMC should ask the same examiner who prepared the August 2011 VA examination report to review the claims file, including the previous 2011 VA examination reports, and to please clarify whether the Veteran has a current diagnosed gastric disorder, including hiatal hernia with associated reflux disease, that was caused or aggravated by his period of service.  If the VA examiner determines that the Veteran does have current diagnosed hiatal hernia with associated reflux disease and it is considered a congenital disease, the VA examiner should opine whether the disorder was aggravated beyond the normal progression of the disease during or due to the Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the same examiner who prepared the August 2011 VA examination report to review the claims file, including the previous VA examination report, and to please clarify whether the Veteran has a current gastric disorder, including hiatal hernia with associated reflux disease, that was caused or aggravated by his period of service.  

The examiner should be asked to provide opinions, with supporting rationale, as to each of the following:

a.  Identify the Veteran's current diagnosed gastric disorder(s). 

b.  If the Veteran is diagnosed with any current gastric condition, provide an opinion as to whether any such diagnosed disorder is related to service. 

c.  If any other diagnosed disorder is considered to be a congenital disease, this should be specifically stated.  (As defined by VAOPGCPREC 82-90, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

d.  With respect to any congenital gastric disorder, determine whether such disorder was aggravated beyond the normal progression of the disease during or due to the Veteran's military service.  "Aggravation" indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.  Specifically, the VA examiner should comment on whether the symptoms of reflux disease associated with the hiatal hernia demonstrate "aggravation" of the congenital disorder by the Veteran's period of service. 

e.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

A complete rationale must be provided for all opinions rendered. In the unlikely event that the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

If the VA examiner who provided the August 2011 VA examination is unavailable, schedule the Veteran for a new VA examination relating to his claim for service connection for a gastric disorder.  The complete claims file must be sent to any examiner for review in conjunction with this claim.  The examiner should be asked to address the questions outlined above.   

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  The RO/AMC must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


